There is evidence that the Frigidaire was operated by a motor and had a control by which the cold could be regulated, that the control lever was out of order and shifted overnight, freezing the food. The plaintiff's claim was that this and the fact that the motor ran at long intervals with few intervals of rest between would account for an overheating of the motor and setting fire to the floor under or about the Frigidaire, and taken in connection with testimony that the Frigidaire itself was afire, fire was all about it and there was no other apparent cause for the fire, justified the jury in its conclusion.
The defendant offered evidence that the Frigidaire was of steel construction and could not get afire; that various checks prevented the motor from overheating and that had it overheated it could not have created heat that would cause the fire.
Where it appears the jury must have given credence to evidence "which is irreconcilable with, for example, the laws of mechanics" in order to arrive at their verdict it should be set aside. Anderson vs. Colucci, 119 Conn. 241, 245. The evidence in the instant case is indeed irreconcilable with the laws *Page 208 
of mechanics if the facts as given by the defendant's experts are accepted as indisputable. But the jury obviously refused to accept them as such and the question is therefore one of fact that may not be disturbed by this Court.
   The motion is denied.